Citation Nr: 1225267	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  10-10 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Paul, Minnesota



THE ISSUE

Entitlement to service connection for a claimed right knee disability, as secondary to the service-connected status post left total knee arthroplasty.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1979 to June 1985 and from October 1986 to September 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2009 by the RO.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran is found to have presented credible lay assertions sufficient to establish the aggravation of his degenerative joint disk of the right knee following status post left total knee arthroplasty. 

2.  The currently demonstrated right knee disability is shown as likely as not to have been caused by the service-connected status post left total knee arthroplasty.



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by degenerative joint disease of the right knee was proximately due to or the result of the service-connected left knee disability.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Board has considered the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011).  

VCAA provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

VCAA also requires VA notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion of the evidence is to be provided by the claimant and which part VA will attempt to obtain on behalf of the claimant. 

The Board need not, however, discuss the sufficiency of the notification letter sent to the Veteran during the current appeal - or VA's development of his claim - in light of the fact that service connection for right knee disability is being granted.  

Thus, any potential deficiency on the part of VA in complying with the provisions of VCAA has essentially been rendered moot by the Board's complete grant of the service connection benefit sought on appeal.


II. Law and Regulations

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310.  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  


III. Analysis

The Veteran contends that his currently demonstrated right knee disability was caused or aggravated by his service-connected status post left total knee arthroplasty.  See, e.g., October 2008 claim.  He does not assert that his right knee condition began during service.

The Veteran was granted service-connection for left knee injury with degenerative joint disease in a December 1992 rating decision.

A December 2004 VA examination revealed that repetitive range of motion testing did not result in excessive pain.  The examiner diagnosed the Veteran with osteoarthritis of both knees, but opined that the degenerative joint disease in the service-connected left knee did not cause the degenerative joint disease of the right knee.  However, the examiner did not provide any rationale for this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (neither a VA examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions; most of the probative value of a medical opinion comes from its reasoning).

During a February 2009 VA examination, the Veteran reported that his right knee had become bothersome following his left total knee arthroplasty in August 2008.  He also reported having occasional right knee pain that was aggravated by physical activity.  

The VA examiner rendered a diagnosis of right knee degenerative joint disease and opined that "due to the fact that he had a meniscus injury in 1976 [before entering service,] and developed degenerative changes to the right knee at a fairly young age[,] and there [was] evidence of right knee degenerative joint disease before left knee degenerative joint disease, it [was] this examiner's opinion that his current right knee arthritis [was] not related to his service connected left knee condition."

In March 2010, the Veteran asserted that he experienced increased wear and tear on his right knee following the in-service injury of his left knee.

The RO requested an addendum to the February 2009 VA examination for the examiner to address whether the service-connected left knee disability had aggravated his right knee.

In a May 2010 addendum, the February 2009 VA examiner reviewed the Veteran's electronic medical record and found evidence that he developed an antalgic gait in October 2008.  The antalgic gait was noted to have its onset two months after the left total knee replacement.

Nevertheless, the VA examiner stated in the May 2010 addendum that it was "impossible to state whether his right knee condition was aggravated by the service-connected left knee condition or whether the right knee degenerative joint disease ha[d] progressed naturally without resorting to mere speculation."

VA requested a subsequent addendum to the February 2009 VA examination so the examiner could provide an opinion regarding aggravation and to provide a rationale for the opinion presented.  Specifically, the RO requested the examiner to state if the requested opinion could not be made without resorting to speculation and to explain why an opinion could not be provided without resort to speculation.

In a July 2010 addendum, the February 2009 VA examiner found the Veteran's degenerative joint disease to the right knee was "most likely" related to his pre-service injury and surgery and that it would be "impossible" to address aggravation without resorting to mere speculation.  

In the May 2010 and July 2010 addenda, the examiner provided no rationale for her inability to determine "whether his right knee condition was aggravated by the service-connected left knee condition or whether the right knee degenerative joint disease has progressed naturally without resorting to mere speculation."  Before the Board can rely an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  

At minimum, the examiner must explain what facts cannot be determined based on limitations of knowledge in the medical community at large and not those of a particular examiner.  See Jones v. Shinseki, 23 Vet. App. 382 (2009) (it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes).

As a result, the Board finds the May 2010 and July 2010 addenda to be of no probative weight for the purpose of adjudicating this service connection claim.

Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Here, the Veteran reported having increased of pain and increased reliance on his right knee following the incurrence of the left injury.  In this regard, the Board finds the Veteran competent to report on symptoms she experienced including an increase in pain and an increased reliance on his right knee.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a layperson is competent to report on the onset and continuity of his current symptomatology).

The Board finds that the Veteran's lay assertions are credible for the purpose of establishing an increase in his right knee manifestation in relation to his service-connected left knee disability.  

When viewed in the context of evidence already of record, they relate to an essential element required to establish service connection, i.e., a showing of aggravation by a service-connected disability.

The Veteran's assertions are supported by the medical evidence of record and are persuasive in supporting the claim for service connection.  Significantly, the VA examiner noted in the May 2010 addendum that the Veteran's electronic medical record contained evidence of an antalgic gait beginning in October 2008, two months after his left total knee arthroplasty.  

Based on the evidence of record, the Board finds the Veteran's statements regarding an increase in pain and an increased reliance on the right knee following left total knee arthroplasty to be probative regarding the issue of aggravation due to a service-connected disability.  38 U.S.C.A. § 5107(b) ("the Secretary shall consider all information and lay and medical evidence of record in a case").  Moreover, these statements are afforded more probative value than the May 2010 and July 2010 addendums.

To the extent the Veteran's lay assertions are not refuted by the medical opinion, the evidence is found to be at least in equipoise in showing the Veteran's right knee disability is as likely as not aggravated by his service-connected left knee disability.

The Board finds that the Veteran has a current right knee disability diagnosed as degenerative joint disease.  He is found to be competent and credible in reporting the aggravation and increase of symptoms resulting from his service-connected left knee disability.  Moreover, his statements are corroborated by the evidence of record, which notate his contemporaneous pain increase and an altered gait.

Accordingly, in resolving all reasonable doubt in the Veteran's favor, service connection for the right knee as secondary to the service-connected status post left total knee arthroplasty is warranted.  


ORDER

Service connection for right knee disability, as secondary to service-connected status post left total knee arthroplasty, is granted.



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


